Oldham, J. The answer filed by the appellants to the bill of the appellee, is wholly insufficient: it fails to answer several material allegations, and evades others. It is a fundamental rule that if a defendant submits to answer, he is bound to give a full and sufficient disclosure to the questions asked by the plaintiff’s bill, and he cannot by an answer refuse a discovery. Summerville vs. McKay, 16 Ves. 382. An insufficient answer is no answer. Gryor vs. Lord Arundel, 8 Ves. 87. Story’s Eq. Plead. 465, 469, 646,-’7,-’8-’9. In Thomas vs. Letherage, 9 Ves. 463, the court declared that an answer clearly evasive on the face of it and no reason assigned should be considered in future a contempt. In Smith vs. Serle 14 Ves. 415, the court-seemed inclined to take an evasive answer off the files. By our Rev. Stat. ch. 23, sec. 40, it is enacted that “ when an answer shall be adjudged insufficient the defendant shall file a further -answer within such time as the court shall direct, and in default thereof the bill shall be taken as confessed.” The decree of the circuit court in chancery is correct and proper, and is in all things affirmed.